Citation Nr: 1629533	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.   

In January 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  An electronic copy of the hearing transcript is of record.

In addition to the paper claims folder, pertinent evidence is found within the electronic folders (efolder) in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of service connection for back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed January 2008 decision, the RO denied the Veteran's claim for service connection for a back disability, claimed as lumbar strain; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the January 2008 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the claim is reopened, discussion of VA's duties to provide notification and assistance is not necessary concerning the petition to reopen for new and material evidence.  

II.  Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a back disability was last finally denied in a January 2008 rating decision due to absence of a nexus.  New and material evidence was not received within the appeal period.  The January 2008 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence previously of record includes service treatment records (STRs) documenting several episodes of lumbar strain and left lower extremity radiculopathy.  It also includes multiple 2007 private treatment records from Dr. C documenting treatment for bulging lumbar disc.  Then, a March 2007 VA lumbar spine X-ray report notes several abnormalities without a final impression.  

Since then, a September 2011 report from Dr. T has been associated with the record.  He notes that the Veteran initially had low back problems in 1981 with an onset of radiculopathy in 1987.  Since then, he has experienced recurring lumbar strain and developed chronic lumbar radiculopathy.  Electromyography (EMG) study confirmed bilateral radiculopathy likely related to spinal stenosis.  At the January 2015 hearing, the Veteran detailed various back injuries sustained in service.  He denied having any intervening injury from his 2000 separation and initial instance of post-service treatment in 2007.  He reported that his treating physician advised him that his current lumbar and radiculopathy symptoms had been present for a long time.  January 2015 hearing transcript, p. 11.  The Board finds the newly received evidence to be new and material since it tends to substantiate a nexus.  The petition to reopen is granted.  38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of service connection claim for a back disability is granted, and to this extent the appeal is allowed.   

REMAND

Service treatment records (STRs) confirm several episodes of acute lumbar strain from 1981 through 1993.  

April 1981 STRs show that the Veteran had a growth on his low back.  He reported having lymphatic tumor removed at age 19.  The examiner assessed lipoma of the left lower back.  

May 1981 STRs document that the Veteran had a three day history for left paraspinal tenderness.  He denied any numbness or recent heavy lifting.  No motor or sensory deficit was found.  The clinician assessed left sided paraspinal pain.  

May 1988 STRs reflect reports of back pain over the past 3 days associated with a baseball injury.  Clinical evaluation was notable for pain, tenderness and decreased motion.  Straight leg raise (SLR) test was negative.  The examiner assessed lumbar strain.  

February 1990 STRs show that the Veteran developed low back pain after lifting a table.  He also described a slight tingling in both legs when walking.  Clinical evaluation was notable for pain in the lower paraspinal area upon palpation.  He had slightly reduced lumbar spine motion due to pain.  Deep tendon reflexes were 2/4 with full strength in both lower extremities.  The examiner assessed lower back strain.

STRs from September 1990 include several infirmity visits for lumbar strain.  The clinician assessed lumbar strain, resolving and rule out disc disease.  They also include a note of back pain radiating to the back of the right leg.  Objectively, the Veteran exhibited an improved gait and there was no change in his neurological status.  The clinician continued the resolving lumbar strain assessment.  

March 1991 STRs include complaints of left leg pain that he attributed to recent lumbar strain.  The examiner assess neuralgia.  

A May 1991 X-ray report was notable for mild straightening of the lumbar curve.  July 1991 STRs show that the Veteran had a lipoma excised from his back.  March 1992 STRs document that the Veteran experienced low back pain while playing baseball.  He developed lumbar stiffness and reduced range of motion.  His spine was straight and non-tender with limited flexion, right sided paralumbar spinal tenderness and muscle spasm.  Neurological examination was normal.  The examiner assessed lumbar strain.  

November 1992 STRs show that the Veteran had a week history of low back pain.  The clinician noted a history of chronic low back pain.  He denied radiation, numbness or tingling.  Clinical evaluation was notable for SLR producing tenderness in mid to low back.  The clinician assessed mechanical low back strain.  

November 1997 Report of Medical History shows that the Veteran denied having recurrent back pain.  Contemporaneous physical examination showed that the spine was clinically examined and deemed to be normal.  

On his February 2000 Report of Medical History for retirement, the Veteran denied having recurrent back pain or any back injury.  Contemporaneous physical examination showed that the spine was clinically examined and deemed to be normal.  

In March 2007, the Veteran filed his initial service connection claim for back injury and back problems.  

Private medical records from 2007 (Drs. H and M) reflect that the Veteran was treated for low back pain with radiation to his left leg.  He reported that his pain began in January 2006with no precipitating event.  Magnetic resonance imaging (MRI) report showed central and left-sided disc protrusion.  The Veteran received lumbar epidural steroid injections.  

September 2011 private medical records (Dr. T) note a history of low back problems since 1981 with a lumbar radiculopathy diagnosis in 1987.  Since then, the Veteran had experienced recurrence of symptoms.  EMG study confirmed chronic bilateral L5-S1 radiculopathy with the left extremity more affected than the right.  The physician deemed both likely due to spinal stenosis.  

VA obtained a medical opinion in October 2012 based upon review of the claims folder by a VA physician.  He assessed the Veteran as currently having lumbar spondylosis with stenosis.  He considered the Veteran's medical history and expressed a negative opinion.  He recited STRs indicating that the back pain complaints in service were transitory.  Specifically, he noted November 1987 and November 1997 Medical History Reports and physical examinations that did not show any chronic lumbar spine disorder.  He also indicated that the May 1991 X-rays weighed against the presence of spinal stenosis or degenerative changes from his history of lumbar strain.  He did not find evidence that lumbar spondylosis with stenosis was manifest in service or within a year of separation.  

At the January 2015 hearing, the Veteran reported that the same lumbar spine and radiculopathy symptoms he had in-service reappeared around 2007.  He recounted several in-service episodes of overexertion and injury that caused low back pain and associated radiculopathy.  He denied any intercurrent injury.  He reported that his treating physician informed him that his back problems had been present for a long time.  

Dr. T's September 2011 medical opinion refers to radiculopathy in service that continued since that time and is not supported by the clinical records.  The VA medical opinion cites to STRs, but does not cite to the complaints regarding radiating pain found in at least two of the STRs.  The Board finds that an additional opinion would be helpful in adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment at VA facilities dated from 2010 to present.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, refer the claims file and a copy of this Remand to a VA spinal surgeon (if available, otherwise to another physician) to provide an opinion as to the etiology of the Veteran's current back disability.

For each current back disability identified (i.e., any back disability diagnosed since January 2008), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's lumbar strain treated in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment the STRs reflecting treatment for lumbar strain and complaints of radiating pain (as summarized in this document).  

The opinion provider must provide reasons for each opinion given.

If an additional spinal examination is deemed necessary, one should be scheduled.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


